Citation Nr: 0906922	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 
1983 to March 1987.      

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
hypertension, to include as secondary to service-connected 
mitral valve prolapse.  VA records show the Veteran relocated 
to an area within the jurisdiction of the Columbia, South 
Carolina RO and that her claims file was transferred to that 
office in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's service treatment records contain no findings 
of hypertension, nor is there any evidence of hypertension 
within one year of separation from service.  In addition, the 
Veteran acknowledged in a statement dated in February 2005 
that she did not have any problems with hypertension in 
service or within a year of separation.

The Veteran contends that she developed hypertension around 
2003 at the same time that she began to experience more 
frequent episodes related to her service-connected mitral 
valve prolapse disability.  She contends that her primary 
care physician from the Knoxville VA Medical Center (VAMC) 
told her that her high blood pressure could be a result of 
her mitral valve prolapse disorder.
Private treatment records from Family Care Specialists and 
from Student Health Services show that the Veteran was 
diagnosed with hypertension in 2004.  These records appear to 
contain no complaints or findings related to her service-
connected disability. 

Knoxville VA treatment records dated from October 2004 to 
July 2006 show that she was treated by her primary care 
physician for mitral valve prolapse and hypertension.  These 
records contain no opinions regarding the etiology of her 
current hypertension disability.

In a VA heart examination report dated in January 2005, the 
nurse practitioner who performed the examination listed 
presumptive diagnoses that included mitral valve prolapse, 
hypertension, hypothyroidism, and chronic headaches.  In an 
addendum included in the report, it was noted that a November 
2004 echocardiogram was normal with no evidence of mitral 
valve prolapse.  The revised diagnosis included hypertension.  
The examiner noted that the Veteran's diastolic pressure was 
mildly elevated on examination, but recent blood pressure 
readings with blood pressure medication indicated good 
control.  She opined that based on the echocardiogram report, 
she could not conclude whether the Veteran's hypertension was 
secondary to mitral valve prolapse, adding that there was no 
known etiology for her primary hypertension.  The report was 
co-signed by the Veteran's primary care physician from the 
Knoxville VAMC.  A statement received from the Veteran's 
representative in February 2009 asserted that this medical 
opinion was inadequate because it did not provide any 
opinion.  The Board agrees.  Therefore, the RO should 
schedule the Veteran for a VA examination and opinion to 
determine whether her current hypertension was caused or 
aggravated by her service-connected mitral valve prolapse.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Additional treatment records from the Columbia VAMC dated 
from July 2006 to March 2007 reflect ongoing treatment for 
hypertension.  They do not appear to contain any complaints 
or findings related to her service-connected mitral valve 
prolapse disability.  In a treatment note dated in August 
2006, the Veteran reported that her mother, father, and 
sisters had hypertension.

In a statement received in December 2006, the Veteran 
indicated that her father had died of a heart attack, but no 
one in her family ever had high blood pressure.  She also 
stated that before beginning medication to treat 
hypertension, she had some elevated blood pressure that she 
believed was related to periods of anxiety, depression, and 
back pain.  When the Veteran is scheduled for a VA 
examination, the physician should address all indicated 
causes of the Veteran's current hypertension disability, 
based on a review of her claims folder, interview and 
physical examination, and based on sound medical principles.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated her for her claimed 
hypertension disability.  Of particular 
interest are private or VA treatment 
records from March 2007 to the present.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination performed by an appropriate 
physician to determine the nature and 
etiology of her hypertension disability. 
 All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the physician performing the 
examination for a thorough review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the physician's report.

Following review of the claims folder and 
an examination of the Veteran, the 
examiner should specifically identify 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's hypertension is caused or 
aggravated by her service-connect mitral 
valve prolapse.  Sustainable reasons and 
bases are to be included with the 
opinion, including an explanation and 
rationale for any alternative etiology of 
her hypertension disability.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




